Citation Nr: 9908535	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  93-16 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1948 to 
September 1952.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1991 RO rating decision that denied service 
connection for residuals of a head injury, claimed as 
headaches, dizziness with loss of balance, and blackouts.

In correspondence dated in September 1997, the representative 
requests service connection for a right hip disorder 
secondary to the veteran's service-connected right knee 
disorder.  On a VA Form 9 dated in November 1997, the veteran 
asserts that his service-connected right ear hearing loss  is 
more severe than currently rated and may have contributed to 
the residuals of a head injury.  The claims for secondary 
service connection for a right hip disorder and the claim for 
an increased evaluation for right ear hearing loss will not 
be addressed by the Board.  These claims have not been 
adjudicated by the RO and they are referred to them for 
appropriate action.  The claim for service connection for 
residuals of a head injury will be considered in this appeal.



REMAND 


VA medical reports show that the veteran underwent medical 
examinations in November 1997 that were not considered by the 
RO with regard to the claim being considered in this appeal.  
The reports of these examinations are pertinent to various 
problems of the veteran, including complaints of dizziness.  
Diagnoses include "post status brain concussion."  A review 
of the record reveals that neither the veteran nor his 
representative has waived initial consideration of this 
evidence by the RO.  Due process requires that the RO 
consider all relevant records and provide the veteran with a 
related supplemental statement of the case.  38 C.F.R. 
§ 20.1304(c) (1998).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the additional 
evidence.  

2.  If action remains adverse to the 
veteran, a supplemental statement of the 
case should be sent to him and his 
representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


